DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 01/21/2022 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In para. 0034, line 13, “test to speech engine 145” should read “text to speech engine 145”
In para. 0075, last 2 lines, it is unclear if “recommendation nnn”, “recommendations mmm”, and “predict ppp” are intentional or if “nnn”, “mmm”, and “ppp” should be removed.
Appropriate correction is required.

Claim Objections
Claims 2-7 are objected to because of the following informalities:  The preambles of claims 2-7 each recite the “computer system of claim 1”, whereas claim 1 is actually claimed as a “server” and the term “computer system” does not appear anywhere in claim 1.  For purposes of examination, the preambles in claims 2-7 have been interpreted to refer to the “server of claim 1”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites a method for receiving order data, determining key information from the order data, using a machine learning model to determine a customer identifier, and generating one or more additional order items based on a customer identifier.  Under the broadest reasonable interpretation, and except for generic computing components and the claimed “machine learning model,” the limitations cover performance in the human mind with the assistance of physical aids (e.g., pen and paper).  For example, a human can receive order data (e.g., a fast food worker taking orders with a pen and paper), determine a key information from the order data (e.g., the name of the customer, recognizing a repeat customer and their “usual order”, age/gender of the customer), determine a customer identifier (e.g., ask for the customer’s name for the order), generating one or more additional items associated with the customer order (e.g., recommend an item, “do you want fries with that” or “would you like anything to drink?”, and transmit the one or more additional order items (e.g., write down the additional order items on a ticket for the kitchen to use to cook the order).
The judicial exception is not integrated into a practical application. While the claim recites a “machine learning model”, the claim only recites the model at a high level of generality and the claim does not recite a computer-specific algorithm for training or using the model.  Therefore, the machine learning model is a simple computer automation of the process for taking an order, recognizing a returning customer, and suggesting order items.  The remaining generic computer components (e.g., server, processors, computer readable storage media, and instructions) are insufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, these elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to the claimed “machine learning model,” use of a machine learning model, is well-known, routine, and conventional activity, as evidenced by at least:
US 20210232811 A1 (Patel et al. – filed 01/22/2021) at Para. 0105: neural network may be trained using any known machine learning method to identify users at a facility.
US 11464710 B2 (Melvin et al. – filed 09/12/2018) at col. 18, lines 28-31: known AI techniques, including machine learning algorithms, for determining user identity.

The remaining limitations in claim 1 are not sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of using generic computer automation and components amounts to no more than mere instructions to apply the exception using generic computer automation and components. Mere instructions to apply an exception using generic computer automation and components cannot provide an inventive concept. Claim 1 is not patent eligible. 
Claims 2 and 4 depend from claim 1, do not remedy the deficiencies identified above with respect to claim 1, and therefore are rejected under the same grounds as claim 1 above.  In general, claims 2 and 4 relate to a dialogue between a customer and employee, order data may be determined from the speech dialogue between a customer and employee.  None of the additional limitations recited in these claims amount to anything more than the same or a similar abstract idea as recited in claim 1.
Claim 3 depends from claim 1, does not remedy the deficiencies identified above with respect to claim 1, and therefore is rejected under the same grounds as claim 1 above.  Claim 3 further recites determining recommendations using a similarity coefficient or complementarity coefficient, which is merely a mathematical calculation or association that can be performed in the human mind (e.g., 50% of customers will want fries with their burgers, 25% will want onion rings, and 25% want neither; 60% of customers will order a soda if reminded). None of the additional limitations recited in claim 3 amounts to anything more than the same or a similar abstract idea as recited in claim 1.
	Claim 5 depends from claim 1, does not remedy the deficiencies identified above with respect to claim 1, and therefore is rejected under the same grounds as claim 1 above.  Claim 5 merely recites specific examples of key information, which does not amount to anything more than the same or a similar abstract idea as recited in claim 1.
Claim 8 recites a method that corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 1 and is therefore rejected under the same grounds as claim 1 above.
Claim 9 recites a method that depends from claim 8 and corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 2 and is therefore rejected under the same grounds as claims 2 and 8 above.
Claim 10 recites a method that depends from claim 8 and corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 3 and is therefore rejected under the same grounds as claims 3 and 8 above.
Claim 11 recites a method that depends from claim 8 and corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 4 and is therefore rejected under the same grounds as claims 4 and 8 above.
Claim 12 recites a method that depends from claim 8 and corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 5 and is therefore rejected under the same grounds as claims 5 and 8 above.
Claim 15 recites a non-transitory computer readable storage media storing instructions that correspond to the instructions executed on one or more processors by the server of claim 1 and is therefore rejected under the same grounds as claim 1 above.
Claim 16 recites a non-transitory computer readable storage media storing instructions that depends from claim 15 and corresponds to the instructions executed on one or more processors by the server of claim 2 and is therefore rejected under the same grounds as claims 2 and 15 above.
Claim 17 recites a non-transitory computer readable storage media storing instructions that depends from claim 15 and corresponds to the instructions executed on one or more processors by the server of claim 3 and is therefore rejected under the same grounds as claims 3 and 15 above.
Claim 18 recites a non-transitory computer readable storage media storing instructions that depends from claim 15 and corresponds to the instructions executed on one or more processors by the server of claim 4 and is therefore rejected under the same grounds as claims 4 and 15 above.

	Claims 6, 7, 13, 14, 19 and 20 recite the machine learning model includes a classifier that determines a customer identifier based on the key information, where claims 7, 14, and 20 further recite that the customer identifier is selected based on an error minimization.  The examiner finds that these limitations, particularly a machine learning model that further employs a classifier, cannot practically be performed in the human mind and claims the machine learning model as more than a mere high-level computer automation.  Claims 6, 7, 13, 14, 19 and 20 are therefore determined to be subject matter eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8, 12, and 15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al., U.S. Patent Application Publication 2020/0034848 A1, hereinafter referenced as SEO.

Regarding claim 1, SEO discloses:
A server comprising: (Fig. 2, servers 200 and 400, which both may be provided at a managing head office; para. 0057; server 200 is a learning device and server 400 is a vision recognition system server; paras. 0059, 0212, 0261),
one or more processors; and (Fig. 5, server 200 includes a learning processor 240 and processor 260; para. 0225; drive-through order processing method may be executed by a core module from servers 200 and 400; para. 0211)
one or more non-transitory computer readable storage media to store instructions executable by the one or more processors to perform operations comprising: (Fig. 5, memory 230; para. 0225; the disclosed invention may be implemented using computer program code on computer readable media; paras. 0320, 0321)
receiving (terminal 100 (including digital signage 400) transmits and receives data to server 200; para. 0065; camera 300 transmits images to server 400; paras. 0261, 0264) order data from a first device; (Fig. 1, drive-through order processing apparatus, e.g., a first device, including digital signage 140 and vision recognition camera 300; para. 0052; Fig. 2, digital signage 140 displays product information and serves as an input/output device; para. 0058; Fig. 3, digital signage 140 is an outdoor unit that receives an order, via the microphone 144 or customer input interface 145 from the customer; paras. 0184, 0190-0193; camera 143 photographs the customer placing the order; para. 0190; sensor 146 senses information such as weather and temperature, customer information, such as state of vehicle; para. 0194; camera 300 is configured to capture the license plate of the vehicle and a front-facing photo of customer’s face for facial recognition; para. 0055, para. 0253, 0264; payment information, including credit card information and credit card PIN/password is collected at the terminal; para. 0278; biometric information, e.g., a fingerprint, is collected by the terminal to verify customer payment information; para. 0278; the examiner notes that the broadest reasonable interpretation of “order data” includes all data pertaining to a drive-through order transaction collected by the digital signage 140 and camera 300, including license plate and customer photo information, weather and temperature, payment information, biometric information, and speech dialog and customer input via customer input interface 145)
determining a key information from the order data; (Fig. 6, Steps S110, including S111 and S112, customer information is determined using license plate recognition and facial recognition, using image from camera 300 and server 400; paras. 0260-0263; customer information includes vehicle information, customer identity, and personal information including gender, age group, and contact information; para. 0262; customer information is stored in database management server 175, which is accessed by terminal 100; para. 0216; Fig. 7, customer information includes previous order history and most frequent orders; paras. 0192, 0265, 0267)
determining, using a machine learning model, (Fig. 5, server 200 includes neural network 231a, which is a trained learning model; paras. 0221, 0233; server 200 uses artificial intelligence for facial recognition; paras. 0138, 0258; license plate recognition is performed using computer vision, machine learning, and deep learning; para. 0259) a customer identifier based on the key information; (customer identity, including age and gender information, is detected through facial recognition and comparison to a face database; paras. 0257, 0262, 0263; identity is verified via credit card information; para. 0278)
generating one or more additional order items associated with the customer identifier; and (Figs. 7 and 8, past order history associated with the customer, including previous order and most frequent orders; paras. 0192, 0274-0276; Fig. 8, recommended menu items (coffee and sides) based on customer information associated with customer identity, including age and gender; paras. 0275, 0276; Fig. 10, weather-related suggestions, such as different packaging based on a rainy or snowy day, are also suggested to the customer; paras. 0290-0297)
transmitting the one or more additional order items to a second device. (Fig. 2, terminal 100 is configured as outdoor digital signage 140, e.g., part of the first device depicted in Fig. 1, and an indoor unit, e.g., the second device; para. 0058; the indoor unit of terminal 100 communicates with server 200 and digital signage 140; paras. 0057, 0058, 0184; processor 180 of terminal 100 can execute core modules for performing the drive-through order processing method accessible via servers 200 and 400, e.g., server 200 may be configured as a cloud server; paras. 0211, 0218-0223; recommended or suggested items determined by processor 180 (via cloud server 200) are sent to indoor unit of terminal 100 for display via digital signage 140; paras. 0057, 0058, 0065, 0224, 0226)

Regarding claim 5, SEO discloses the server of claim 1.  SEO further discloses:
wherein the key information is items ordered from a list of products, a geographic location, a store location, or a combination thereof. (Fig. 6, Steps S110, including S111 and S112, customer information is determined using license plate recognition and facial recognition, using image from camera 300 and server 400; paras. 0260-0263; customer information includes contact information, e.g., customer mailing address, and corresponding store branch information; para. 0262; Fig. 7, customer information includes previous order history and most frequent orders; paras. 0192, 0265, 0267; sensor 146 senses weather and temperature information; para. 0194)

	Claim 8 recites a method that corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 1 and is therefore rejected under the same grounds as claim 1 above.
	Claim 12 recites a method that depends from claim 8 and corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 5 and is therefore rejected under the same grounds as claims 5 and 8 above.
	Claim 15 recites a non-transitory computer readable storage media storing instructions that correspond to the instructions executed on one or more processors by the server of claim 1 and is therefore rejected under the same grounds as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SEO in view of  Holley, Peter, “At this fast-food drive-through, the person taking your order might not be a person at all,” The Washington Post, Feb. 22, 2019 (available via archive.org), hereinafter referenced as HOLLEY.

	Regarding claim 2, SEO discloses the server of claim 1.  SEO further discloses:
the order data comprises speech describing one or more product items, the speech including customer speech; and (digital signage 140 has input/output for speech processing; para. 0058; Figs. 7 and 8, conversation details between customer and AI assistant are displayed in form of speech balloons, and may be outputted as a voice through a speaker; para. 0268; customer can utter a menu name or item number (e.g., 1 for burgers, 2 for chicken, 3 for salads); paras. 0271, 0274)
the first device (Fig. 1, drive-through order processing apparatus, e.g., a first device, including digital signage 140; para. 0052; SEO discloses that the disclosure extends to publicly known technologies that are unnecessary to explicitly disclose and that functionality may be performed via different devices e.g., server 200 and terminal 100 may perform the same or similar functions; paras. 0048, 0218, 0222; therefore, the examiner notes that the processor 180 in terminal 100 may be implemented as one or more controllers of the terminal (see para. 0164) and therefore one controller may be physically located in digital signage 140 to perform speech processing) performs natural language processing on the order data (terminal 100, which includes digital signage 140, performs natural language processing of customer voice; para. 0138; processor 180 of terminal 100 performs voice and natural language processing, including a natural language processor and speech-to-text processor; paras. 0168, 0171) to interpret the speech and to identify the one or more product items. (Figs. 7 and 8, order data is disclosed as part of the conversation between the customer and AI assistant in the form of speech balloons; para. 0268)

However, SEO fails to explicitly teach:
the speech including employee speech

However, in a related field of endeavor, HOLLEY discloses that a drive-through window at a fast food restaurant was operated using an AI assistant, where the transaction may be “handed off to a human employee inside the restaurant” if there are any technical issues.  (p. 1) HOLLEY further describes that the AI assistant technology is designed to help, and not replace, employees. (p. 3)

	Therefore, the combination of SEO in view of HOLLEY makes obvious:
the order data comprises speech describing one or more product items, the speech including employee speech and customer speech (SEO discloses that the input terminal 100 may have a user input interface 123, separate from the customer input interface 145, and that the camera 121 may capture the image of a “clerk” that is displayed outside on display 141 of digital signage 140; SEO, paras. 0150 and 0151; HOLLEY discloses that in the case of technical issues, the transaction is handed off to an employee inside the restaurant; HOLLEY, p. 1; the combination of SEO in view of HOLLEY now has a human employee at the indoor unit of terminal 100 in SEO communicating verbally with a customer, where the speech recognition unit is now capturing and displaying the conversation between the human employee and customer as speech balloons displayed on digital signage 140; paras.  0150 and 0151, 0169, 0268)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of HOLLEY, particularly the teachings of using an employee to work with an AI assistant in a fast-food, drive-through setting, with the teachings of SEO.  As disclosed in HOLLEY, one of ordinary skill would be motivated to utilize a human employee inside the restaurant in case there are technical issues with the AI assistant, requiring human intervention. (p. 1).  One of ordinary skill would further be motivated to use a human employee in case the customer insists on talking to a human, as HOLLEY discloses that some people prefer the customer service from a human, including the “warm smile in return that tells them they’re valued.”  (p. 3).

Regarding claim 4, SEO discloses the server of claim 1.  However, SEO fails to explicitly teach:
wherein the second device is an employee-facing device, the one or more additional items being displayed on the second device for an employee to relay to the customer,
wherein at least part of the order data is input by the employee, and
wherein at least part of the order data includes an employee-customer dialogue, the key information being determined from the order data input by the employee and a natural language processing of the employee-customer dialogue.

However, in a related field of endeavor, HOLLEY discloses that a drive-through window at a fast food restaurant was operated using an AI assistant, where the transaction may be “handed off to a human employee inside the restaurant” if there are any technical issues.  (p. 1).  The combination of SEO in view of HOLLEY makes obvious:
wherein the second device is an employee-facing device, the one or more additional items being displayed on the second device for an employee to relay to the customer, (as discussed with respect to claim 1, SEO discloses that the indoor unit of terminal 100, e.g., the second device, has display 151, and receives the one or more additional order items from server 200; SEO, paras. 0057, 0058, 0065, 0184, 0189, 0224, 0226; HOLLEY discloses that in the case of technical issues, the transaction is handed off to an employee inside the restaurant; HOLLEY, p. 1; the combination of SEO in view of HOLLEY now has a human employee at the indoor unit of terminal 100 in SEO communicating verbally with a customer, e.g., to up-sell items or recommend other items that the customer may enjoy; SEO, paras. 0057, 0058, 0065, 0184, 0189, 0224, 0226 with HOLLEY, p. 1)
wherein at least part of the order data is input by the employee, and (SEO discloses that the indoor unit of terminal 100, e.g., the second device, has user input interface 123 to receive information from a user, which is separate from customer input interface 145, SEO, paras. 0150, 0151; the combination of SEO and HOLLEY now has a human employee at the indoor unit of terminal 100 in SEO communicating verbally with a customer and recording the customer’s order using user input interface 123; SEO, Fig. 3, paras. 0057, 0058, 0065, 0189, 0224, 0226 with HOLLEY, p. 1)

wherein at least part of the order data includes an employee-customer dialogue, (SEO discloses that the input terminal 100 has a microphone 122, separate from microphone 144 used by the customer; Fig. 3, paras. 0145, 0184; the combination of SEO in view of HOLLEY now has a human employee, such as a clerk, at the indoor unit of terminal 100 in SEO communicating verbally with a customer, where the speech recognition unit is now capturing and displaying the conversation between the human employee and customer as speech balloons displayed on digital signage 140; paras. 0145, 0169, 0268 with HOLLEY, p. 1) the key information being determined from the order data input by the employee and a natural language processing of the employee-customer dialogue. (the combination of SEO and HOLLEY now has a human employee using the user input interface 123, e.g., a mouse or touchscreen, to input data, including order information, customer contact information, and to verify customer information, including a customer profile, customer photo, or other aspects of customer identity, such as age and gender; SEO paras. 0152, 0153, 0260-0263 with HOLLEY, p. 1)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of HOLLEY, particularly the teachings of using an employee to work with an AI assistant in a fast-food, drive-through setting, with the teachings of SEO.  As disclosed in HOLLEY, one of ordinary skill would be motivated to utilize a human employee inside the restaurant in case there are technical issues with the AI assistant, requiring human intervention. (p. 1).  One of ordinary skill would further be motivated to use a human employee in case the customer insists on talking to a human, as HOLLEY discloses that some people prefer the customer service from a human, including the “warm smile in return that tells them they’re valued.”  (p. 3).

	Claim 9 recites a method that depends from claim 8 and corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 2 and is therefore rejected under the same grounds as claims 2 and 8 above.
Claim 11 recites a method that depends from claim 8 and corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 4 and is therefore rejected under the same grounds as claims 4 and 8 above.
	Claim 16 recites a non-transitory computer readable storage media storing instructions that depends from claim 15 and corresponds to the instructions executed on one or more processors by the server of claim 2 and is therefore rejected under the same grounds as claims 2 and 15 above.
Claim 18 recites a non-transitory computer readable storage media storing instructions that depends from claim 15 and corresponds to the instructions executed on one or more processors by the server of claim 4 and is therefore rejected under the same grounds as claims 4 and 15 above.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SEO in view of Lu, Haiyun. "Recommendations based on purchase patterns." International Journal of Machine Learning and Computing 4.6 (2014), pp. 501-504, hereinafter referenced as LU.

Regarding claim 3, SEO discloses the server of claim 1.  SEO further discloses:
the first device receives the order data from a customer and generates dialogue associated with the order data, (Figs. 7 and 8, conversation concerning an order between an AI assistant and customer are displayed in the form of speech balloons, where the content may also be outputted as a voice through a speaker and via digital signage 140, e.g., part of the first device; para. 0268)

However, SEO fails to explicitly teach:
the dialogue including one or more recommendations of products based on the key information from the order data, the one or more recommendations having an acceptable similarity coefficient or complementarity coefficient calculated with one or more product items in the key information.

However, in a related field of endeavor, LU describes an approach of using a customer’s purchase history to determine purchase patterns to provide better recommendations for sales.  (p. 501, Section I).  The combination of SEO in view of LU makes obvious:
the dialogue including one or more recommendations of products based on the key information from the order data, the one or more recommendations having an acceptable similarity coefficient or complementarity coefficient calculated with one or more product items in the key information. (LU discloses that content-based filtering systems can build item profiles, build user profiles using features from items purchased by the user, and calculate similarity scores between user profiles and item profiles to recommend items with top similarity scores; p. 501, section II; LU also discloses collaborative filtering systems comparing people with similar interests and profiles and then recommending items highly rated by similar profiles; p. 501, section II; LU further discloses rule-based approaches where there are localized association rules to determine which products are often purchased together, such as purchase items at a market; p. 501, section II; SEO discloses recommending items to customers based on age and gender information and displaying the recommended items via digital signage 140; paras. 0275, 0276; the combination of SEO and LU now utilizes the various recommendation techniques in LU, using purchase histories, customer information, age, and gender, as disclosed in SEO, to calculate similarity scores of similar and complementary products (e.g., fries go with burgers), to improve the recommendation menu feature of SEO, and further recommendations are provided in dialogue form via speech balloons and synthesized audio output to further persuade customers to buy additional recommended items; SEO, paras. 0275, 0276 with LU, p. 501, section II)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of LU, particularly the various teachings about recommending products to users based on item profiles, user profiles, and associated products, to SEO.  As disclosed in LU, one of ordinary skill would be motivated to utilize an improved recommendation so that sellers can increase their conversion rate by attracting buyers with products they are more likely to prefer and purchase.  (LU, p. 501, section I.)  One of ordinary skill would further be motivated to use the teachings of LU to utilize purchase pattern analysis to better predict recommended products.  (LU, p. 502, section III).

	Claim 10 recites a method that depends from claim 8 and corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 3 and is therefore rejected under the same grounds as claims 3 and 8 above.
	Claim 17 recites a non-transitory computer readable storage media storing instructions that depends from claim 15 and corresponds to the instructions executed on one or more processors by the server of claim 3 and is therefore rejected under the same grounds as claims 3 and 15 above.

Claims 6, 7, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SEO in view of Song, Yilin, et al. "Online cost efficient customer recognition system for retail analytics." 2017 IEEE Winter Applications of Computer Vision Workshops (WACVW). IEEE, 2017. pp. 9-16, hereinafter referenced as SONG.

Regarding claim 6, SEO discloses the server of claim 1.  SEO further discloses:
wherein the customer identifier is associated with a specific customer or a specific order, (customer identity, including age and gender information,  is detected through facial recognition and comparison to a face database; paras. 0257, 0262, 0263; identity is verified via credit card information; para. 0278)

However, SEO fails to explicitly disclose:
the machine learning model including a classifier that selects the customer identifier.

However, in a related field of endeavor, SONG pertains to an automated retail system for performing customer recognition prior to the customer presenting payment information for checkout.  (p. 9, Section 1).  SONG explains that while store clerks may remember VIPs, it would be helpful to recognize the customer earlier to make more effective product recommendations. (pp. 9-10, section 1). SONG uses feature selection, adaboost training, and cascade classifiers to generate robust and real-time face detections. (p. 11, section 3).  Facial feature extraction utilizes a trained convolutional neural network. (p. 15, section 6.2).  Age and gender estimation uses various classifiers, including the multiclass support vector machine classifier. (p. 15, section 6.1). 

The combination of SEO in view of SONG makes obvious:
the machine learning model including a classifier that selects the customer identifier. (SONG discloses a customer recognition system using facial recognition that uses classifiers to estimate age and gender and that uses trained convolutional neural networks to perform facial feature extraction for facial recognition; SONG, p. 11, section 3, p. 15, sections 6.1-6.2; the combination of SEO and SONG now improves the facial recognition of SEO using the disclosures of SONG to use machine learning and classifiers to perform facial recognition to determine a customer’s identity; SEO, paras. 0257, 0262, 0263 with SONG, p. 11, section 3, p. 15, sections 6.1-6.2).

Therefore, it would have been obvious for one of ordinary skill in the art to combine the machine learning and classifier teachings of SONG with SEO.  As disclosed on SONG, one of ordinary skill would be motivated to use the improved customer recognition features of SONG to use sensors, cameras, and servers to recognize a customer’s identity prior to checkout to make better sales recommendations and to provide a better, more personal, customer experience.  (pp. 9-10, section 1).  One of ordinary skill would further be motivated to use the teachings of SONG because SONG discloses that a customer’s age and gender are particularly useful information when making sales recommendations. (p. 10, section 1).  
The examiner notes that SEO similarly teaches using age and gender to personalize menu recommendations.  (SEO, paras. 0275, 0276).  SEO also uses facial recognition techniques to determine customer identity and to estimate age and gender.  (SEO, paras. 0014, 0017).

Regarding claim 7, SEO discloses the server of claim 1.  However, SEO fails to explicitly teach:
wherein in determining the customer identifier, if the machine learning model cannot determine the customer identifier based on the key information, a classifier of the machine learning model selects the customer identifier based on an error minimization.

However, in a related field of endeavor, SONG pertains to an automated retail system for performing customer recognition prior to the customer presenting payment information for checkout.  (p. 9, Section 1).  The combination of SEO in view of SONG makes obvious:
wherein in determining the customer identifier, if the machine learning model cannot determine the customer identifier based on the key information, a classifier of the machine learning model selects the customer identifier based on an error minimization. (SONG discloses that if a customer cannot be positively identified through facial recognition, e.g., if it is a new customer, a customer identifier in the form of age and/or gender information can still be determined via a classifier, which is trained using a convolutional neural network; SONG, p. 15, sections 6.1 and 6.2; the discriminative classifier determines positive candidates based on a smaller reconstruction error calculation; SONG, p. 12, section 4.1; SEO describes using mean squared error (MSE) for training an artificial neural network; SEO, para. 0127; the examiner further notes that in the instant specification, application describes mean-square error as (“e.g. minimization of error”), so the broadest reasonable interpretation of “based on an error minimization” includes using mean-square error techniques; the combination of SEO in view of SONG now utilizes the facial recognition of SONG to determine if a customer is a new customer, and if so, uses the trained classifiers in SONG to determine age/gender to make recommendations, where the classifier uses a mean-squared error approach to select the closest age/gender; SONG, p. 12, section 4.1 and p. 15, sections 6.1, 6.2 with SEO, para. 0127, 0275, 0276)

Therefore, it would have been obvious for one of ordinary skill in the art to combine the machine learning and classifier teachings of SONG with SEO.  As disclosed on SONG, one of ordinary skill would be motivated to use the improved customer recognition features of SONG to use sensors, cameras, and servers to recognize a customer’s identity prior to checkout to make better sales recommendations and to provide a better, more personal, customer experience.  (pp. 9-10, section 1).  One of ordinary skill would further be motivated to use the teachings of SONG because SONG discloses that a customer’s age and gender are particularly useful information when making sales recommendations. (p. 10, section 1).  
The examiner notes that SEO similarly teaches using age and gender to personalize menu recommendations.  (SEO, paras. 0275, 0276).  SEO also uses facial recognition techniques to determine customer identity and to estimate age and gender.  (SEO, paras. 0014, 0017).

	Claim 13 recites a method that depends from claim 8 and corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 6 and is therefore rejected under the same grounds as claims 6 and 8 above.
Claim 14 recites a method that depends from claim 8 and corresponds to the steps carried out by instructions executed on one or more processors by the server of claim 7 and is therefore rejected under the same grounds as claims 7 and 8 above.
	Claim 19 recites a non-transitory computer readable storage media storing instructions that depends from claim 15 and corresponds to the instructions executed on one or more processors by the server of claim 6 and is therefore rejected under the same grounds as claims 6 and 15 above.
Claim 20 recites a non-transitory computer readable storage media storing instructions that depends from claim 15 and corresponds to the instructions executed on one or more processors by the server of claim 7 and is therefore rejected under the same grounds as claims 7 and 15 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Castillo, Allysa Mae M., et al. "Improving Fast-Food Restaurants’ Method of Operation: Automated Drive-Through Ordering System.", Int’l Conf. on Indus. Eng’g. and Ops. Management, March 2020, pp. 1838-49.  Discloses a proposed automated drive-through ordering system.  Discloses customer unique identification numbers and a mix of automated and human resources.
US 11176626 B1 (Ismael et al.) discloses computing inferred taste preferences relating to food products and food providers using objectively verifiable data, including order data, and use these inferred taste preferences to create new functionality in an information search and retrieval system and/or a product ordering system.
US 20210012407 A1 (Kumar et al.) discloses utilizing a machine learning model to determine interests and recommendations for a customer of a merchant.
US 20150356601 A1 (Lu) discloses recommendations based on purchase patterns. In some implementations, a wireless device is programmed to automatically receive messages. The wireless device may display the recommended category of purchases based on a purchase pattern history made in the wireless device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LEE whose telephone number is (571)272-4933. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C. LEE/Examiner, Art Unit 2655                                                           /JESSE S PULLIAS/                                                                                                   Primary Examiner, Art Unit 2655